Title: To George Washington from Aquila Giles, 28 August 1783
From: Giles, Aquila
To: Washington, George


                        
                            Sir,
                            Princeton 28h August 1783.
                        
                        I beg leave to give your Excellency the trouble of perusing a state of a private concern of mine. I am sorry
                            to be under the necessity of doing it, being conscious you have a great deal of public business of consequence on your
                            hands; but I am emboldened by a thorough conviction that it is your Excellency’s great desire to see that justice done to
                            every officer of your Army, which you, have ever administered to them, since they have had the
                            Honor of being under your command—And thro’ your Excellency, I am flattered my application will meet with my wished for
                            success—Mrs Giles is the niece of William Axtell Esqr. of New York. He was born in England, where his parents now reside.
                            at the age of five or six, at the desire of her said Uncle, she was given up to him by her parents. He promised her a very
                            ample provision, adopted her as his child (he having none of his own) and brought her to this Country with him—where he
                            educated her and ever treated her as his child—In all his Wills since she has been with him, he has
                            made her his cheif Heir & he even declared his Estate to be for her, which the principal Inhabitants of the City
                            of New York can testify—on her marriage with me, he entirely shook her off, and withheld every friendship &
                            attention from her. Our differences of political sentiments were without doubt his reason for this kind of conduct, for I
                            flatter myself he could have no other objection to the connection. We still continue in the same state of variance—The
                            Estate which Mr Axtell willed to & ever intended for his Niece, is confiscated by the State of New York, by which
                            measure Mrs Giles & her child is cut off from every benefit from that Estate; and her marriage to me as an
                            American officer, makes her uncle exclude her from every part of his Estate in Europe, where no doubt he intends going
                            with the British Army—Thus circumstanced, I have determined to prefer a petition to the Legislature of the State of New
                            York, praying that a Law may be passed, vesting me with that part of Mr Axtell’s property which many of the first
                            Characters in the State of N. York know he intended for her, but which the State has confiscated. I have therefore to beg
                            the favor of your Excellency to give me a letter either to the Legislature of New York or to Governor Clinton or both
                            which ever your Excellency may think proper, recommending me to their or his attention in this matter—Conscious of the
                            justness of my claim, and in hopes your Excellency will be of the same opinion, I have taken the Liberty of troubling
                            you—My having served my country faithfully for near Eight years, I hope will be a consideration with the Legislature. With
                            a continuance of that very great respect & perfect regard, I have ever had for your Excellency, and with a sincere
                            wish that you and yours may enjoy every happiness, that is in the power of the world to bestow, I have the Honor to
                            subscribe myself your Excellency’s most obliged and faithful Servant
                        
                            Aa Giles
                        
                    